10/11/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs May 1, 2017

    WILLIAM AUGUST LOCKLER, III V. PAMELA MICHELLE BARR
                        LOCKLER

                Appeal from the Circuit Court for Washington County
                     No. 24931     J. Eddie Lauderback, Judge


                             No. E2016-02308-COA-R3-CV



This case involves the interpretation of a divorce judgment. William August Lockler, III,
and Pamela Michelle Barr Lockler were married on January 3, 2002, and divorced on
September 6, 2007. In its judgment, the original trial judge, the Honorable Jean A.
Stanley, ordered that “If [wife] is entitled under federal law to receive any portion of
[husband’s] military retirement benefits[,] then she is awarded one-half (1/2) of those
benefits earned during the parties’ marriage.” After husband retired from military service
in December 2014, wife filed a petition on February 20, 2015 to reopen the divorce
judgment. She sought one-half of husband’s military retirement that had accrued during
their marriage. The trial court granted wife’s petition, holding that Judge Stanley
awarded wife a portion of husband’s military retirement benefits. Husband appeals,
arguing that wife is not entitled to a portion of his benefits because she is only eligible to
receive the benefits under federal law and does not have a right to them. We hold that
the trial court correctly concluded that the original trial judge intended to award wife one-
half of husband’s military retirement that accrued during their marriage. Accordingly, we
affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Thomas F. Bloom, Nashville, Tennessee, for the appellant, William August Lockler, III.



                                              1
Patrick B. Slaughter, Knoxville, Tennessee, for the appellee, Pamela Michelle Barr
Lockler.


                                                  OPINION

                                                        I.

       The parties separated in October 2005. Husband later filed a complaint for
divorce. Wife answered and filed a counterclaim. Wife later filed a Rule 91 suggestion
of equitable settlement, requesting one-half of husband’s military retirement that had
accrued during their marriage. Husband filed his own Rule 9 suggestion, asserting that
he and wife had not been married long enough for wife to receive a portion of his military
retirement and that he should be able to retain his retirement pay free and clear of any
claim by her.

       Following a hearing on September 6, 2007, Judge Stanley entered a judgment on
October 15, 2007. She granted the parties a divorce and addressed issues pertaining to
the parties’ child, alimony, attorney’s fees, and a division of the parties’ property. As
pertinent to the issue on appeal, the judgment provides as follows:

                  If [wife] is entitled under federal law to receive any portion of
                  [husband’s] military retirement benefits[,] then she is
                  awarded one-half (1/2) of those benefits earned during the
                  parties’ marriage.

       Husband retired from the Army in December 2014 after twenty-two years and
seven months of service. Wife then filed a petition on February 20, 2015 to reopen the
original judgment, seeking one-half of husband’s military retirement pay that accrued
during their marriage. Husband then answered, asserting that wife was not entitled to any
of his military retirement under federal law. In a memorandum supporting her claim,
wife argued that the Uniformed Services Former Spouses’ Protection Act, 10 U.S.C. §
1408 (USFSPA) allowed the division of military retirement pay as marital property and
that Tenn. Code Ann. § 36-4-121 and case law allowed Judge Stanley to divide husband’s
military retirement pay as a part of an equitable settlement of marital property. Husband
responded with his own memorandum, asserting, among other things, that wife was
allowed, but not entitled, to receive a portion of his military retirement pay under federal
law.


       1
           Rule 9, Local Rules of First Judicial District.
                                                        2
       Judge J. Eddie Lauderback2 heard wife’s petition and entered an order granting
wife’s petition. Judge Lauderback found that Judge Stanley

      must have intended to award the [w]ife a portion of the [h]usband’s military
      retirement benefits[,] since the sentence was in the [j]udgment in the first
      place: “If the [w]ife is entitled under federal law . . . .” [A]nd while . . . the
      specific sentence in question was confusing, the trial court must have meant
      that when the [h]usband was eligible to receive military benefits, and if the
      [w]ife then was also eligible[,] then she would receive one-half of those
      benefits.

Husband timely filed a notice of appeal.

                                                   II.

       The issue presented is whether a judgment stating “[i]f [wife] is entitled under
federal law to receive any portion of [husband’s] military retirement benefits[,] then she
is awarded one-half (1/2) of those benefits earned during the parties’ marriage” means
that wife must have a legal right to a portion of husband’s military retirement pay under
federal law or only that wife must be eligible to receive a portion of husband’s military
retirement under federal law.

                                                   III.

        Interpretation of a judgment is a question of law, which we review de novo with
no presumption of correctness. Young v. Young, No. W2014-02006-COA-R3-CV, 2015
WL 832511, at *6 (Tenn. Ct. App., filed Feb. 26, 2015) (citing Barnes v. Barnes, 193
S.W.3d 495, 498 (Tenn. 2006); Pruitt v. Pruitt, 293 S.W.3d 537, 544 (Tenn. Ct. App.
2008)). Judgments are construed like other written instruments, with “the determinative
factor being the intention of the court as gathered from all parts of the judgment.”
Young, 2015 WL 832511, at *6 (citing Konvalinka v. Chattanooga-Hamilton Cnty.
Hosp. Auth., 249 S.W.3d 346, 356 n.19 (Tenn. 2008); Stidham v. Fickle Heirs, 643
S.W.2d 324, 328 (Tenn. 1982)). Courts should construe the language in an order based
on its usual, natural, and ordinary meaning. Konvalinka, 249 S.W.3d at 359 (citing
Staubach Retail Servs.-Se., LLC v. H.G. Hill Realty Co., 160 S.W.3d 521, 526 (Tenn.
2005); Planters Gin Co. v. Fed. Compress & Warehouse Co., 78 S.W.3d 885, 889–90
(Tenn. 2002)). “Litigants are entitled to rely on the reasonable interpretation of orders,
and the use of the ‘plain and ordinary meaning’ standard to interpret orders assures that
litigants will be treated fairly.” Id. at 359 (citing Turman v. Boleman, 510 S.E.2d 532,

      2
          The record does not reflect how Judge Lauderback was assigned to hear wife’s petition.
                                                   3
534 (Ga. Ct. App. 1998); Campen v. Featherstone, 564 S.E.2d 616, 619 (N.C. Ct. App.
2002); State v. Phillips, 138 S.W.3d 224, 229–30 (Tenn. Ct. App. 2003)). We attempt to
construe judgments in a way that “will give force and effect to every word of it, if
possible, and make its several parts consistent, effective and reasonable.” Young, 2015
WL 832511, at *6 (citing Blue Cross-Blue Shield of Tenn. v. Eddins, 516 S.W.2d 76, 78
(Tenn. 1974); Branch v. Branch, 249 S.W.2d 581, 582–83 (Tenn. Ct. App. 1952)).
However,

       [w]hen an order or judgment permits more than one interpretation, it should
       be construed with reference to the issues it was meant to decide and should
       be interpreted in light of the context in which it was entered, as well as the
       other parts of the record, including the pleadings, motions, issues before the
       court, and arguments of counsel.

       Court orders and judgments, like other documents, often speak as clearly
       through implication as they do through express statements. Accordingly,
       when construing orders and judgments, effect must be given to that which
       is clearly implied, as well as to that which is expressly stated.

Morgan Keegan & Co. v. Smythe, 401 S.W.3d 595, 608 (Tenn. 2013) (citations omitted).
Trial courts are generally in the best position to interpret and construe their own
judgments, even when the judge “has no independent memory of the proceedings in a
cause of action.” Young, 2015 WL 832511, at *6 (citing Sharp v. Stevenson, No.
W2009-00096-COA-R3-CV, 2010 WL 786006, at *5 (Tenn. Ct. App., filed Mar. 10,
2010)).

                                            IV.

        The parties do not dispute that under both federal and state law, wife is allowed to
receive military retirement pay in a judgment for divorce by a state court. The USFSPA
permits state courts to divide a military retiree’s “disposable retired pay” as property in a
divorce proceeding. Collins v. Collins, No. M2014-02417-COA-R3-CV, 2016 WL
4132400, at *3 (Tenn. Ct. App., filed Aug. 1, 2016). Disposable retired pay means “the
total monthly retired pay to which a member is entitled,” including cost-of-living
adjustments, minus certain debts, deductions, and disability payments. 10 U.S.C. §
1408(a)(4). However, the USFSPA does not “create any right, title, or interest which can
be sold, assigned, transferred, or otherwise disposed of (including by inheritance) by a
spouse or former spouse.” 10 U.S.C. § 1408(c)(2). Under Tennessee law, vested and
unvested pension rights that accrued during a marriage are marital property, and “military
retired pay is marital property subject to equitable distribution.” Gonzalez v. Gonzalez,
No. M2008-01743-COA-R3-CV, 2011 WL 221888, at *2 (Tenn. Ct. App., filed Jan. 24,
                                             4
2011) (quoting Johnson v. Johnson, 37 S.W.3d 892, 895 (Tenn. 2001)) (citing Tenn.
Code Ann. § 36–4–121(b)(1)(B)). “Pension rights are property because they are a form
of deferred compensation for work already performed.” Kendrick v. Kendrick, 902
S.W.2d 918, 920 (Tenn. Ct. App. 1994).

        The dispute in this case is centered around the meaning of the word “entitled” in
Judge Stanley’s judgment. Husband argues that entitled means wife must have a right to
the funds under federal law. He asserts that Judge Stanley knew wife was not entitled to
the funds at trial and intended to create a contingency in case federal law changed. Wife
argues that entitled only means she is allowed or eligible to receive the funds under
federal law. Black’s Law Dictionary defines “entitle” as “[t]o grant a legal right to or
qualify for.” Black’s Law Dictionary 612 (9th ed. 2009) (emphasis added). We hold this
definition indicates that “entitled” could mean either a legal right to receive the
retirement pay or that wife qualifies to receive the retirement pay under federal law.

       After reviewing the record in this case, we hold that the trial court correctly held
that Judge Stanley’s judgment intended to award wife one-half of husband’s military
retirement pay that accrued during their marriage. As husband and wife’s dispute
demonstrates, the language of Judge Stanley’s judgment stating “[i]f [wife] is entitled
under federal law to receive any portion of [husband’s] military retirement benefits”
permits more than one interpretation. As a result, we look to the entire record to
determine the intention of the court. See Morgan Keegan, 401 S.W.3d at 608. Prior to
Judge Stanley entering her divorce judgment, both husband and wife filed suggestions of
equitable settlement. Wife requested one-half of husband’s military retirement pay that
accrued during their marriage, while husband requested that wife not receive one-half of
his military retirement pay. Based on these requests, it is clear that Judge Stanley
intended to grant wife’s request, not husband’s. Had the court intended to prevent wife
from receiving a portion of husband’s military retirement pay, it could have easily issued
a judgment stating that wife would not receive any portion of husband’s military
retirement that accrued during their marriage or that each party would retain their
retirement benefits free and clear of any claim from the other party, as husband suggested
in his Rule 9 suggestion of equitable settlement. Husband essentially asks this court to
hold that Judge Stanley effectively stated in her judgment that “Wife will not receive one-
half of Husband’s military retirement pay unless federal law requires otherwise.” This
we decline to do because, as previously discussed in this opinion, we do not believe this
was Judge Stanley’s intention.

                                            V.

      In conclusion, we hold that Judge Stanley’s judgment granted wife one-half of
husband’s military retirement that accrued during their marriage. The judgment of the
                                            5
trial court is affirmed. Costs on appeal are assessed to the appellant, William August
Lockler, III. Case remanded for enforcement of wife’s entitlement to one-half of
husband’s military retirement benefits accrued during the marriage and for collection of
costs assessed in the trial court.


                                        _______________________________
                                        CHARLES D. SUSANO, JR., JUDGE




                                           6